                Case 1:18-cv-10955-AJN Document 1-1 Filed 11/23/18 Page 1 of 1

                                  IPP International U.G. Declaration Exhibit A
                                   File Hashes for IP Address 72.227.171.249

ISP: Spectrum
Physical Location: New York, NY



Hit Date UTC           File Hash                                Title
10/05/2018 09:35:27    3C65044A801B2B7DC889E77D1DD172CCAA7F3EAE Clear Wet Dream

10/05/2018 07:13:58    B002F3E3AA48C55EC5681ADDBB77C07A374F2FAB           Stripshow Sex

07/04/2017 04:36:42    4F3B636AD5FF88A80F2D74935CD0093C61F427D3           Sweeter Than Wine

11/09/2016 08:57:33    407C62C43DE3A1F4C48979E4C145AD5199CC7F05           Forbidden Fruit

05/09/2016 13:33:49    FF75AB28A949A17A52CEE71C191C37C61258B6AD           Rub Me The Right Way Too


Total Statutory Claims Against Defendant: 5




                                                  EXHIBIT A
SNY497
